Citation Nr: 1619280	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to an increased rating for Raynaud's syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a low back strain was denied by the Board by way of a June 2010 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Appellant, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) in June 2011.  In a June 2011 Order, the Court granted the motion, vacated the June 2010 Board decision, and remanded the case to the Board for further appellate review, including a new VA medical examination.  The Board remanded the claim to the RO in November 2011, December 2012, and February 2014 for further development.  

With regard to the issue of entitlement to an increased rating for Raynaud's syndrome, a notice of disagreement was received in November 2013; a statement of the case was issued in September 2015; and a substantive appeal was received in October 2015.   

The Veteran presented testimony at a Board hearing in February 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to an increased rating for Raynaud's syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence shows that the Veteran's current low back disability was incurred in service.


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has claimed service connection for low back disorder.  He has claimed that his current low back strain is related to an incident during active service where he dove into a pool and suffered a low back strain.  Review of the service treatment records shows that in June 1974 the Veteran was treated for an acute lumbar strain after he hurt his back diving into a pool.  In addition, the Veteran was treated for a lumbar strain in July 1974 and back pain in January 1975.  Thus, evidence of record clearly establishes that the Veteran suffered from a lumbar strain while on active duty. 

The evidence of record also clearly establishes that the Veteran suffers from a current low back disability.  This is shown in two March 2009 letters from private chiropractors who indicate that he currently has multi-level discopathies and degenerative arthritis.  Additionally, a VA examiner remarked in October 2009 that the Veteran had degenerative disc disease and degenerative joint disease of the lumbar spine. 

Consequently, there is no dispute that the Veteran has established the first two elements of service connection.  

The crux of the Veteran's case hinges on whether or not there is a nexus opinion linking his in-service injury to his current disability. 

To that end, the Veteran submitted a March 2009 correspondence from R.H.W., D.C., who stated that the Veteran showed him the record from June 1974 which documented the in-service back strain.  Dr. R.H.W. noted that in July 2005, his office took X-rays of the Veteran which revealed moderate osteophytosis at L3 and L4, as well as degenerative arthritis commonly caused by wear and tear and trauma. It was noted that those conditions occurred over a long period of time and were likely caused by an old trauma such as the Veteran's in-service pool incident.  Dr. R.H.W. opined that, within a reasonable degree of medical certainty, the injury the Veteran sustained in 1974 contributed to the lower back symptoms he is experiencing today. 

The Veteran submitted another March 2009 correspondence, in which F.S.G., D.C., stated that he had reviewed military medical records indicating that in June 1974, the Veteran injured his lower back after diving into a pool.  Dr. F.S.G. noted the Veteran's report of continued intermittent pain in his back that had worsened over the years.  Current physical examination revealed a restricted lumbar range of motion that may have resulted from multi-level discopathies and facet hypertrophy as a result of chronic low back injury.  Dr. F.S.G. also noted a recent report of disc disease which was a common finding from chronic low back conditions such as that sustained by the Veteran in 1974.  After review of the available medical records and examining the Veteran, Dr. F.S.G. opined that the Veteran's present condition was related to the Veteran's 1974 injury.  He added that it was typical for spinal injuries to persist and degenerate progressively becoming chronic and permanent. 

In October 2009, the Veteran underwent VA examination.  The examiner noted that the Veteran had injured his lower back while on active duty in June 1974 when he jumped off a diving board into a pool.  Upon examination, the VA examiner observed spasm in the lumbar musculature with no spinal deformities.  The Veteran's lumbar ranges of motion were reduced and produced pain.  The examiner diagnosed degenerative disc disease, degenerative joint disease, and herniated disc, lumbar spine.  The examiner opined that the Veteran's present condition was less likely as not related to the Veteran's in-service 1974 injury.  He explained that his opinion was based upon his medical clinical experience and the lack of documentation of reasonably sequential complaints from the time of the Veteran's in-service injury to the present time.  In particular, he noted that there was no objective evidence of continuity of the Veteran's medical treatment for his claimed condition. 

As noted in the introduction, the Board denied the Veteran's claim by way of a June 2010 decision.  The denial was based in part on the October 2009 VA examination.  Upon appeal, the parties to the JMR found the October 2009 VA medical examination to be inadequate because the examiner did not consider relevant medical evidence, including two additional back complaints documented in the Veteran's service treatment records, or his complaints of continuity of pain. Specifically, this JMR highlighted complaints of lumbar muscle strain in July 1974 and complaints of back pain in January 1975 (neither of which were noted by the October 2009 VA examiner).  

The Board remanded the claim in November 2011 so that the Veteran could undergo another VA examination and so that the RO could obtain another medical opinion.  

The Veteran underwent a VA examination in May 2012.  In the section of the examination report entitled "Medical History," the examiner noted that the Veteran claims to have had continued low back pain treated conservatively; and that there has been an increase in the severity and frequency of pain.  However, in his rationale, the examiner focused on the lapse of time between service connection and the "documented" onset of his present condition, and the lack of continuity of medical "treatment."  Consequently, the examiner's rationale failed to address the Veteran's report of continuity of symptoms since service. 

The Board found that the May 2012 examination report was inadequate; and it remanded the claim in December 2012 so that the May 2012 VA examiner could provide an addendum that addressed the Veteran's lay evidence of continuity of symptomatology.

The examiner provided an addendum in May 2013 (Virtual VA); however, in a February 2014 Remand, the Board found that the addendum was also inadequate because the examiner determined that an opinion could not be rendered without resorting to speculation.  The Board remanded the claim so that the Veteran could undergo another VA examination and so that the RO could obtain another medical opinion.

The Veteran underwent a VA examination in April 2015.  The examiner found that it was less likely than not that the Veteran's current disability was related to the resolved acute lumbar strain sustained in service.  As part of his rationale, the examiner stated that "I was unable to find any medical care for chronic low back pain or condition while in service in the STR/VBMS.  The only documentation of back pain found in the STR/VBMS while in service is on January 23, 1975..." 

The examiner failed to discuss the Veteran's reports of continuity of symptomatology and the positive nexus opinions of Drs. F.S.G. and R.H.W.  Consequently, in April 2015, the RO requested an addendum from the April 2015 VA examiner.

The April 2015 VA examiner submitted a July 2015 addendum in which he once again stated that "I was unable to find any medical care for chronic low back pain or condition while in service in the STR/VBMS.  Again, the only documentation of back pain found in the STR/VBMS while in service is on January 23, 1975...No other documentation found in the STR provided in VBMS."  With regards to the positive nexus opinions of Drs. F.S.G. and R.H.W., he only stated that "Again, after reviewing March 2009 of Drs. E.S.G. and R.H.W., It is my professional opinion that the Veteran had an acute strain which resolved while in service."  The Board notes that aside from not actually rendering any meaningful comment on the positive opinions, the examiner also continued to ignore the Veteran's reports of continuity of symptomatology.  Most egregious, however, is the fact that the April 2015 examiner twice stated that there was no chronic low back pain and that back pain was only noted on one occasion (January 1975).  The Board notes that back pain was documented on three occasions (June 1974, July 1974, and January 1975).  Moreover, the failure to acknowledge all three of these reports was precisely the reason that the parties to the June 2011 JMR found the October 2009 VA examination report to be inadequate.  In short, after a June 2011 Joint Motion for Remand, a CAVC order vacating the June 2010 Board decision, and three Board remands (November 2011, December 2012, and February 2014), the April 2015 examiner has rendered an opinion no more adequate than the October 2009 VA examination report rendered 6 1/2  years ago.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

Given the numerous inadequate VA examination reports, the Board finds that they are no more probative than the opinions expressed by Dr. F.S.G. and Dr. R.H.W.  Rather than remand for another examination, the Board finds that the medical evidence in this case is at least in equipoise.   

In giving the benefit of the doubt to the Veteran, the Board finds that service connection for a low back strain is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated May 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

In the Veteran's April 2016 brief, he pointed out that his most recent examination occurred in April 2013.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's representative stated that the Veteran's disability has become more severe.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his Raynaud's syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


